Exhibit 10.4

 

FIRST LIEN SECURITY AGREEMENT

 

dated as of

 

July 1, 2015

 

among

 

THE GRANTORS IDENTIFIED HEREIN

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

 

PAGE

 

 

 

ARTICLE 1
Definitions

 

 

 

 

 

Section 1.01.

Credit Agreement

 

1

Section 1.02.

Other Defined Terms

 

1

 

 

 

ARTICLE 2
Pledge of Securities

 

 

 

 

 

Section 2.01.

Pledge

 

4

Section 2.02.

Delivery of the Pledged Securities

 

5

Section 2.03.

Representations, Warranties and Covenants

 

5

Section 2.04.

Certification of Limited Liability Company and Limited Partnership Interests

 

7

Section 2.05.

Registration in Nominee Name; Denominations

 

8

Section 2.06.

Voting Rights; Dividends and Interest

 

8

 

 

 

ARTICLE 3
Security Interests in Personal Property

 

 

 

 

 

Section 3.01.

Security Interest

 

10

Section 3.02.

Representations and Warranties

 

12

Section 3.03.

Covenants

 

13

 

 

 

ARTICLE 4
Remedies

 

 

 

 

 

Section 4.01.

Remedies Upon Default

 

16

Section 4.02.

Application of Proceeds

 

17

Section 4.03.

Grant of License to Use Intellectual Property

 

18

Section 4.04.

Effect of Securities Laws

 

18

Section 4.05.

Deficiency

 

19

 

 

 

ARTICLE 5
Subordination

 

 

 

 

 

Section 5.01.

Subordination

 

20

 

 

 

ARTICLE 6
Miscellaneous

 

 

 

 

 

Section 6.01.

Notices

 

20

Section 6.02.

Waivers; Amendment

 

20

Section 6.03.

Administrative Agent’s Fees and Expenses; Indemnification

 

21

Section 6.04.

Successors and Assigns

 

21

Section 6.05.

Survival of Agreement

 

21

Section 6.06.

Counterparts; Effectiveness; Several Agreement

 

21

Section 6.07.

Severability

 

22

 

i

--------------------------------------------------------------------------------


 

Section 6.08.

Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process

 

22

Section 6.09.

Headings

 

22

Section 6.10.

Security Interest Absolute

 

22

Section 6.11.

Termination, Release or Subordination

 

22

Section 6.12.

Additional Grantors

 

23

Section 6.13.

Administrative Agent Appointed Attorney-in-Fact

 

23

Section 6.14.

General Authority of the Administrative Agent

 

24

Section 6.15.

Reasonable Care

 

25

Section 6.16.

Delegation; Limitation

 

25

Section 6.17.

Reinstatement

 

25

Section 6.18.

Intercreditor Agreements

 

25

 

 

 

Schedules

 

 

 

Schedule I

Subsidiary Parties

 

 

Schedule II

Pledged Equity and Pledged Debt

 

 

Schedule III

Commercial Tort Claims

 

 

 

 

 

 

Exhibits

 

 

 

Exhibit I

Form of Security Agreement Supplement

 

 

Exhibit II

Form of Perfection Certificate

 

 

Exhibit III

Form of Patent Security Agreement

 

 

Exhibit IV

Form of Trademark Security Agreement

 

 

Exhibit V

Form of Copyright Security Agreement

 

 

 

ii

--------------------------------------------------------------------------------


 

FIRST LIEN SECURITY AGREEMENT dated as of July 1, 2015 (as amended, restated,
amended and restated, supplemented and otherwise modified from time to time, the
“Agreement”), by and among the Grantors (as defined below) and Morgan Stanley
Senior Funding, Inc., as Administrative Agent for the Secured Parties (in such
capacity and together with its successors and permitted assigns in such
capacity, the “Administrative Agent”).

 

Reference is made to the First Lien Credit Agreement dated as of July 1, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among EMC Acquisition,
LLC, a Delaware limited liability company (“Holdings”), Emerging Markets
Communications, LLC, a Delaware limited liability company (the “Borrower”), the
other guarantors from time to time party thereto, Morgan Stanley Senior
Funding, Inc., as Administrative Agent and Swing Line Lender, each lender from
time to time party thereto (collectively, the “Lenders” and, individually, a
“Lender”), and Morgan Stanley Bank, N.A., as L/C Issuer. The Lenders have agreed
to extend credit to the Borrower subject to the terms and conditions set forth
in the Credit Agreement. The obligations of the Lenders to extend such credit
are conditioned upon, among other things, the execution and delivery of this
Agreement. Holdings and the Subsidiary Parties (as defined below) are affiliates
of the Borrower, will derive substantial benefits from the extension of credit
by the Lenders pursuant to the Credit Agreement, and are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit. It
is acknowledged and agreed by all parties hereto that this Agreement is executed
and effective on and from the Closing Date. Accordingly, the parties hereto
agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.                          Credit Agreement.

 

(a)                        Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Credit Agreement.
All terms defined in the UCC (as defined herein) and not defined in this
Agreement have the meanings specified therein; the term “instrument” shall have
the meaning specified in Article 9 of the UCC.

 

(b)                        The rules of construction specified in Article 1
(including Sections 1.01 through 1.11) of the Credit Agreement also apply to
this Agreement.

 

Section 1.02.                          Other Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Accounts” has the meaning specified in Article 9 of the UCC.

 

“Administrative Agent” has the meaning assigned to such term in the preliminary
statements to this Agreement.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

 

“Borrower” has the meaning assigned to such term in the preliminary statements
to this Agreement.

 

1

--------------------------------------------------------------------------------


 

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

 

“Commercial Tort Claims” has the meaning specified in Article 9 of the UCC.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any use right to any third party under any Copyright now or hereafter
owned by any Grantor or that such Grantor otherwise has the right to license, or
granting any use right to any Grantor under any Copyright now or hereafter owned
by any third party, and all rights of such Grantor under any such agreement.

 

“Copyrights” means all of the following: (a) all copyright rights in any work
subject to the copyright Laws of the United States, whether as author, assignee,
transferee or otherwise, and (b) all registrations and applications for
registration of any such copyright in the United States, including
registrations, recordings, supplemental registrations and pending applications
for registration in the USCO.

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statements to this Agreement.

 

“General Intangibles” has the meaning specified in Article 9 of the UCC.

 

“Grantor” means the Borrower, each Guarantor that is a party hereto, and each
Guarantor that is a Domestic Subsidiary that becomes a party to this Agreement
after the Closing Date.

 

“Intellectual Property” means all intellectual property of every kind and nature
throughout the world, including: (a) Patents, Copyrights, Trademarks, trade
secrets, intellectual property rights in software and databases and related
documentation and all additions and improvements to the foregoing and
(b) renewals, extensions, supplements and continuations thereof.

 

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
III, IV and V, respectively.

 

“Lenders” has the meaning assigned to such term in the preliminary statements to
this Agreement.

 

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party; provided, that Licenses shall not include any Excluded Assets.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, exists, or granting to any Grantor any right
to make, use or sell any invention on which a Patent, now or hereafter owned by
any third party, exists, and all rights of any Grantor under any such agreement.

 

“Patents” means all of the following: (a) all letters patent of the United
States, all registrations and recordings thereof, and all applications for
letters patent of the United States, including registrations, recordings and
pending applications in the USPTO; and (b) all reissues,

 

2

--------------------------------------------------------------------------------


 

continuations, divisionals, continuations-in-part, improvements or extensions
thereof, including the right to make, use and/or sell the inventions disclosed
or claimed therein.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of each
Grantor.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

 

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

 

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

 

“Pledged Securities” means the Pledged Equity and Pledged Debt.

 

“Proceeds” shall mean all “proceeds” as such term is defined in the UCC.

 

“Registered Intellectual Property Collateral” means the Collateral consisting of
United States issued Patents, United States registered Trademarks and United
States registered Copyrights and, in each case, applications therefor.

 

“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I hereto.

 

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

 

“Subsidiary Parties” means (a) the Restricted Subsidiaries identified on
Schedule I and (b) each other Restricted Subsidiary that becomes a party to this
Agreement as a Subsidiary Party after the Closing Date.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

“Trademarks” means all of the following: (a) all trademarks, service marks,
trade names, corporate names, fictitious business names, and other source or
business identifiers, now existing or hereafter adopted or acquired and whether
registered or unregistered, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the USPTO or any similar offices
in any State of the United States or any political subdivision thereof and all
extensions or renewals thereof; and (b) all goodwill connected with the use of
and symbolized thereby; provided, that “Trademarks” shall not include any
Excluded Assets.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

3

--------------------------------------------------------------------------------


 

“USCO” means the United States Copyright Office.

 

“USPTO” means the United States Patent and Trademark Office.

 

ARTICLE 2
PLEDGE OF SECURITIES

 

Section 2.01.                          Pledge.  As security for the payment or
performance in full of the Secured Obligations, including the Guaranteed
Obligations, each of the Grantors hereby pledges to the Administrative Agent,
its successors and permitted assigns, for the benefit of the Secured Parties,
and hereby grants to the Administrative Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, a security interest in all of
such Grantor’s right, title and interest in, to and under any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire right, title or interest:

 

(i)             all Equity Interests held by it, including without limitation,
the Equity Interests which are listed on Schedule II, and any other Equity
Interests obtained in the future by such Grantor and the certificates (if any)
representing all such Equity Interests (the “Pledged Equity”); provided that the
Pledged Equity shall not include (A) Excluded Assets or (B) for the avoidance of
doubt, Equity Interests in excess of 65% of the issued and outstanding Equity
Interests of (1) any Restricted Subsidiary that is a CFC Holding Company and
(2) any Restricted Subsidiary that is a wholly owned Foreign Subsidiary that is
directly owned by the Borrower or by any Subsidiary Guarantor;

 

(ii)          (A) all debt securities owned by it, including without limitation,
the debt securities which are listed opposite the name of such Grantor on
Schedule II, (B) any debt securities obtained in the future by such Grantor and
(C) the promissory notes and any other instruments evidencing such debt
securities (the “Pledged Debt”);

 

(iii)       all other property that may be delivered to and held by the
Administrative Agent pursuant to the terms of this Agreement;

 

(iv)      subject to Section 2.06, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clauses (i) and (ii) above;

 

(v)         subject to Section 2.06, all rights and privileges of such Grantor
with respect to the securities and other property referred to in clauses (i),
(ii), (iii) and (iv) above; and

 

(vi)      all Proceeds of any of the foregoing

 

(the items referred to in clauses (i) through (vi) above being collectively
referred to as the “Pledged Collateral”). For the avoidance of doubt, neither
“Pledged Collateral” nor any defined term used therein shall include any
Excluded Assets.

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative

 

4

--------------------------------------------------------------------------------


 

Agent, its successors and permitted assigns, for the benefit of the Secured
Parties, forever, subject, however, to the terms, covenants and conditions
hereinafter set forth.

 

Section 2.02.                          Delivery of the Pledged Securities.

 

(a)                        As of the Closing Date, each Grantor has delivered or
caused to be delivered to the Administrative Agent, for the benefit of the
Secured Parties, any and all Pledged Equity evidenced by a certificate and, to
the extent required to be delivered pursuant to Section 2.02(b) below, any and
all Pledged Debt; provided that no Grantor shall be required to take any action
to perfect the interest of the Secured Parties in the Pledged Equity of Foreign
Subsidiaries that are Immaterial Subsidiaries, including but not limited to
delivering any pledges under the laws of any non-U.S. jurisdiction and
delivering or causing to be delivered any certificates evidencing such Pledged
Equity.  Each Grantor agrees promptly (but in any event within 10 Business Days
after receipt by such Grantor or such longer period as the Administrative Agent
may agree in its reasonable discretion) to deliver or cause to be delivered to
the Administrative Agent, for the benefit of the Secured Parties, any and all
Pledged Equity acquired after the Closing Date that is evidenced by a
certificate and, to the extent required to be delivered pursuant to
Section 2.02(b), any and all Pledged Debt acquired after the Closing Date.

 

(b)                        Each Grantor will cause any Indebtedness for borrowed
money having an aggregate principal amount in excess of $5,000,000 owed to such
Grantor by any Person that is evidenced by a duly executed promissory note to be
pledged and delivered to the Administrative Agent, for the benefit of the
Secured Parties, pursuant to the terms hereof.

 

(c)                         Upon delivery to the Administrative Agent, any
Pledged Securities shall be accompanied by stock or security powers,
endorsements or allonges duly executed in blank or other instruments of transfer
reasonably satisfactory to the Administrative Agent (other than instruments or
documents requiring actions in any non-U.S. jurisdiction related to Equity
Interests of Foreign Subsidiaries). Each delivery of Pledged Securities shall be
accompanied by a schedule describing the Pledged Securities, which schedule
shall be deemed to supplement Schedule II and made a part hereof; provided that
failure to supplement Schedule II shall not affect the validity of such pledge
of such Pledged Securities. Each schedule so delivered shall supplement any
prior schedules so delivered.

 

(d)                        No actions in any non-U.S. jurisdiction or required
by the Laws of any non-U.S. jurisdiction shall be required in order to create
any security interests in assets located, titled, registered or filed outside of
the U.S. or to perfect such security interests (it being understood that there
shall be no security agreements or pledge agreements governed under the Laws of
any non-U.S. jurisdiction).

 

Section 2.03.                          Representations, Warranties and
Covenants.  Each Grantor represents, warrants and covenants to and with the
Administrative Agent, for the benefit of the Secured Parties, that:

 

(a)                        As of the date hereof, Schedule II includes all
Equity Interests, debt securities and promissory notes required to be pledged by
such Grantor hereunder in order to satisfy the Collateral and Guarantee
Requirement;

 

(b)                        the Pledged Equity issued by the Borrower or a
wholly-owned Restricted Subsidiary have been duly and validly authorized and
issued by the issuers thereof and are fully paid and non-assessable (if
applicable);

 

5

--------------------------------------------------------------------------------


 

(c)                                  except for the security interests granted
hereunder, such Grantor (i) is, subject to any transfers made in compliance with
the Credit Agreement, the direct owner, beneficially and of record, of the
Pledged Securities indicated on Schedule II to be owned by such Grantor,
(ii) holds the same free and clear of all Liens, other than (A) Liens created by
the Collateral Documents and (B) Liens permitted pursuant to Section 7.01 of the
Credit Agreement, and (iii) if reasonably requested by the Administrative Agent,
will defend its title or interest thereto or therein against any and all Liens
(other than the Liens permitted pursuant to this Section 2.03(c)), however
arising, of all Persons whomsoever;

 

(d)                                 as of the Closing Date, except for
restrictions and limitations (i) imposed or permitted by the Loan Documents,
(subject to the terms of the Closing Date Intercreditor Agreement) the Second
Lien Loan Documents, Contractual Obligations permitted pursuant to Section 7.09
of the Credit Agreement, or securities laws generally, (ii) imposed by the
Communications Act with respect to any proposed transfer of control or
assignment of a FCC Authorization, and (iii) in the case of Pledged Equity of
Persons that are not Subsidiaries, transfer restrictions that exist at the time
of acquisition of Equity Interests in such Persons (but not entered into in
contemplation thereof), the Pledged Collateral is freely transferable and
assignable, and none of the Pledged Collateral is subject to any option, right
of first refusal, shareholders agreement, charter or bylaw provisions or
contractual restriction of any nature that could reasonably be expected to
prohibit, impair, delay or otherwise affect, in each case, in any manner
material and adverse to the Secured Parties the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Administrative Agent of rights and remedies hereunder;

 

(e)                                  the execution and performance by the
Grantors of this Agreement are within each Grantor’s corporate or limited
liability company powers and have been duly authorized by all necessary
corporate action or other organizational action;

 

(f)                                   no approval, consent, exemption,
authorization or other action, filing, notice or registration is necessary to
ensure the validity of the pledge effected hereby, except for (i) approvals,
consents, exemptions, authorizations, or other actions by, or notices to, or
filings and registrations necessary to perfect the Liens on the Collateral
granted by the Loan Parties in favor of the Secured Parties (or release existing
Liens) under applicable U.S. law, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect (except to the extent not
required to be obtained, taken, given or made or in full force and effect
pursuant to the Collateral and Guarantee Requirement) and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect;

 

(g)                                  by virtue of the execution and delivery by
each Grantor of this Agreement, and delivery of the Pledged Equity to and
continued possession by the Administrative Agent in the State of New York, the
Administrative Agent (for the benefit of the Secured Parties) has a legal, valid
and perfected first-priority lien upon and security interest in such Pledged
Equity as security for the payment and performance of the Secured Obligations to
the extent such perfection is governed by the UCC, subject only to Liens
permitted by Section 7.01 of the Credit Agreement and the Enforcement
Qualifications;

 

(h)                                 by virtue of (i) the filing of UCC financing
statements or other appropriate filings, recordings or registrations prepared by
the Administrative Agent based upon the information provided to the
Administrative Agent in the Perfection Certificate for filing in the applicable

 

6

--------------------------------------------------------------------------------


 

filing office, in each case, as required by the Collateral and Guarantee
Requirement and Section 6.11 of the Credit Agreement and (ii) delivery of the
Pledged Debt to and continued possession of the Pledged Debt by the
Administrative Agent in the State of New York, the Administrative Agent (for the
benefit of the Secured Parties) has a legal, valid and perfected security
interest in respect of all Collateral in which the Security Interest in the
Pledged Debt may be perfected by filing or recording in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the UCC or by possession of the Pledged Debt (subject, in each case, to the
Enforcement Qualifications); and

 

(i)                                     the pledge effected hereby is effective
to vest in the Administrative Agent, for the benefit of the Secured Parties, the
rights set forth herein of the Administrative Agent in the Pledged Collateral.

 

Subject to the terms of this Agreement, each Grantor hereby agrees that upon the
occurrence and during the continuance of an Event of Default, it will comply
with instructions of the Administrative Agent with respect to the Equity
Interests in such Grantor that constitute Pledged Equity hereunder without
further consent by the applicable owner or holder of such Equity Interests.

 

Notwithstanding anything to the contrary in this Agreement, to the extent any
provision of this Agreement or the Credit Agreement excludes any assets from the
scope of the Pledged Collateral, or from any requirement to take any action to
perfect any security interest in favor of the Administrative Agent in the
Pledged Collateral, the representations, warranties and covenants made by any
relevant Grantor in this Agreement with respect to the creation, perfection or
priority (as applicable) of the security interest granted in favor of the
Administrative Agent (including, without limitation, this Section 2.03) shall be
deemed not to apply to such excluded assets.

 

Section 2.04.                          Certification of Limited Liability
Company and Limited Partnership Interests.  No interest in any limited liability
company or limited partnership controlled by any Grantor that constitutes
Pledged Equity is, or shall be, represented by a certificate unless the limited
liability company agreement or partnership agreement expressly provides that
such interests shall be a “security” within the meaning of Article 8 of the UCC;
provided that, regardless of whether such Pledged Equity is a “security” within
the meaning of Article 8 of the UCC, any and all certificates evidencing such
Pledged Equity shall be delivered to the Administrative Agent in accordance with
Section 2.02. If any limited liability company or limited partnership controlled
by any Grantor, the interest of which is pledged under Section 2.01, includes in
its limited liability company agreement or partnership agreement that any
interests in such limited liability company or such limited partnership be a
“security” as defined under Article 8 of the UCC, the applicable Grantor shall
promptly certificate any Equity Interests in any such limited liability company
or such limited partnership. To the extent an interest in any limited liability
company or limited partnership controlled by any Grantor and pledged under
Section 2.01 is certificated or becomes certificated, (i) each such certificate
shall be delivered to the Administrative Agent, pursuant to Section 2.02(a) and
(ii) such Grantor shall fulfill all other requirements under Section 2.02
applicable in respect thereof. To the extent an interest in any limited
liability company or limited partnership controlled by any Grantor and pledged
under Section 2.01 is an “uncertificated security” as defined under Article 8 of
the UCC, each Grantor shall not permit any issuer of such uncertificated
securities (other than (x) an uncertificated security credited on the books of a
Clearing Corporation or Securities Intermediary and (y) an uncertificated
security issued by a Person that is not a Restricted Subsidiary of the Borrower)
to (i) enter into any agreement with any Person, other than the Administrative
Agent, whereby such

 

7

--------------------------------------------------------------------------------


 

issuer effectively delivers “control” of such uncertificated securities under
the UCC to such Person, or (ii) allow such uncertificated securities to become
“certificated securities”, as defined under Article 8 of the UCC, unless such
Grantor complies with the procedures set forth in this Section 2.04.

 

Section 2.05.                          Registration in Nominee Name;
Denominations.  If an Event of Default shall have occurred and be continuing and
the Administrative Agent shall have given the Borrower two (2) Business Days
prior written notice of its intent to exercise such rights, (a) the
Administrative Agent, on behalf of the Secured Parties, shall have the right to
hold the Pledged Equity in its own name as pledgee, the name of its nominee (as
pledgee or as subagent) or the name of the applicable Grantor, endorsed or
assigned in blank or in favor of the Administrative Agent and each Grantor will
promptly give to the Administrative Agent copies of any written notices or other
written communications received by it with respect to Pledged Equity registered
in the name of such Grantor and (b) to the extent permitted by the documentation
governing such Pledged Equity, the Administrative Agent shall have the right to
exchange the certificates representing Pledged Equity for certificates of
smaller or larger denominations for any purpose consistent with this Agreement.

 

Section 2.06.                          Voting Rights; Dividends and Interest.

 

(a)                                 Unless and until an Event of Default shall
have occurred and be continuing and the Administrative Agent shall have provided
two (2) Business Days prior written notice to the Borrower that the rights of
the Grantor under this Section 2.06 are being suspended:

 

(i)                       Each Grantor shall be entitled to exercise any and all
voting and/or other consensual rights and powers inuring to an owner of Pledged
Securities or any part thereof and each Grantor agrees that it shall not
exercise such rights in violation of this Agreement, the Credit Agreement and
the other Loan Documents.

 

(ii)                    The Administrative Agent shall promptly (after
reasonable advance notice) execute and deliver to each Grantor, or cause to be
executed and delivered to such Grantor, all such proxies, powers of attorney and
other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above.

 

(iii)                 Each Grantor shall be entitled to receive and retain any
and all dividends, interest, principal and other distributions paid on or
distributed in respect of the Pledged Securities to the extent and only to the
extent that such dividends, interest, principal and other distributions are
permitted by, and otherwise paid or distributed in accordance with, the terms
and conditions of the Credit Agreement, the other Loan Documents and applicable
Laws; provided that any noncash dividends, interest, principal or other
distributions that would constitute Pledged Equity or Pledged Debt, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral, and, if received by any Grantor, shall not be commingled by
such Grantor with any of its other funds or property but shall be held separate
and apart therefrom, for the benefit of the Administrative Agent and the Secured
Parties and shall be promptly (and in any event within 10 Business Days or such
longer period as the Administrative Agent may agree in its reasonable
discretion)

 

8

--------------------------------------------------------------------------------


 

delivered to the Administrative Agent in the same form as so received (with any
endorsement reasonably requested by the Administrative Agent). So long as no
Event of Default has occurred and is continuing, the Administrative Agent shall
promptly deliver to each Grantor any Pledged Securities in its possession if
requested to be delivered to the issuer thereof in connection with any exchange
or redemption of such Pledged Securities permitted by the Credit Agreement in
accordance with this Section 2.06(a)(iii).

 

(b)                        Upon the occurrence and during the continuance of an
Event of Default, after the Administrative Agent shall have notified the
Borrower of the suspension of the Grantors’ rights under paragraph (a)(iii) of
this Section 2.06, then all rights of any Grantor to dividends, interest,
principal or other distributions that such Grantor is authorized to receive
pursuant to paragraph (a)(iii) of this Section 2.06 shall cease, and all such
rights shall thereupon become vested in the Administrative Agent, which shall
have the sole and exclusive right and authority to receive and retain such
dividends, interest, principal or other distributions. All dividends, interest,
principal or other distributions received by any Grantor contrary to the
provisions of this Section 2.06 shall not be commingled by such Grantor with any
of its other funds or property but shall be held separate and apart therefrom,
for the benefit of the Administrative Agent and the Secured Parties and shall be
promptly (and in any event within 10 Business Days or such longer period as the
Administrative Agent may agree in its reasonable discretion) delivered to the
Administrative Agent upon demand in the same form as so received (with any
endorsement reasonably requested by the Administrative Agent). Any and all money
and other property paid over to or received by the Administrative Agent pursuant
to the provisions of this paragraph (b) shall be retained by the Administrative
Agent in an account to be established by the Administrative Agent upon receipt
of such money or other property and shall be applied in accordance with the
provisions of Section 4.02. After all Events of Default have been cured or
waived, the Administrative Agent shall promptly repay to each Grantor (without
interest) all dividends, interest, principal or other distributions that such
Grantor would otherwise be permitted to retain pursuant to the terms of
paragraph (a)(ii) of this Section 2.06 and that remain in such account.

 

(c)                         Upon the occurrence and during the continuance of an
Event of Default, after the Administrative Agent shall have provided the
Borrower with notice of the suspension of its rights under paragraph (a)(i) of
this Section 2.06, then all rights of any Grantor to exercise the voting and
consensual rights and powers it is entitled to exercise pursuant to paragraph
(a)(i) of this Section 2.06, and the obligations of the Administrative Agent
under paragraph (a)(ii) of this Section 2.06, shall cease, and all such rights
shall thereupon become vested in the Administrative Agent, which shall have the
sole and exclusive right and authority to exercise such voting and consensual
rights and powers; provided that, unless otherwise directed by the Required
Lenders, the Administrative Agent shall have the right from time to time
following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights. After all Events of Default have been cured or
waived, each Grantor shall have the exclusive right to exercise the voting
and/or consensual rights and powers that the Borrower would otherwise be
entitled to exercise pursuant to the terms of paragraph (a)(i) above, and the
obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 2.06 shall be reinstated.

 

(d)                        In order to permit the Administrative Agent to
exercise the voting and other consensual rights which it may be entitled to
exercise pursuant hereto and to receive all dividends and other distributions
which it may be entitled to receive hereunder, each Grantor shall promptly
execute and deliver (or cause to be executed and delivered) to the
Administrative Agent all proxies, dividend payment orders and other instruments
as the Administrative Agent may from time to time reasonably request, but in any
event solely after an Event of Default has occurred and is continuing, and after
having provided required notice to Borrower of its desire to exercise

 

9

--------------------------------------------------------------------------------


 

its rights hereunder, and each Grantor acknowledges that the Administrative
Agent may utilize the power of attorney set forth in Section 6.13 herein in
accordance with the terms thereof.

 

(e)                         Any notice given by the Administrative Agent to the
Borrower under Section 2.05 or this Section 2.06 (i) shall be given in writing,
(ii) may be given with respect to one or more Grantors at the same or different
times and (iii) may suspend the rights of the Grantors under paragraph (a)(i) or
paragraph (a)(iii) of this Section 2.06 in part without suspending all such
rights (as specified by the Administrative Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Administrative
Agent’s rights to give additional notices from time to time suspending other
rights so long as an Event of Default has occurred and is continuing.

 

(f)                          Notwithstanding anything to the contrary herein or
in any other Loan Document, the Administrative Agent shall not exercise voting
rights under this Section 2.06 with respect to any Pledged Securities unless and
until it has obtained  FCC consent to any transfers of control or assignments
that would result from the assumption of  voting rights for such Pledged
Securities (if applicable).

 

ARTICLE 3
SECURITY INTERESTS IN PERSONAL PROPERTY

 

Section 3.01.                          Security Interest.

 

(a)                        As security for the payment or performance in full of
the Secured Obligations, including the Guaranteed Obligations, each Grantor
hereby pledges to the Administrative Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, and hereby grants to the
Administrative Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, a security interest (the “Security Interest”) in all right,
title or interest in or to any and all of the following assets and properties
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Article 9 Collateral”):

 

(i)            all Accounts;

 

(ii)           all Chattel Paper;

 

(iii)          all Documents;

 

(iv)          all Equipment and Fixtures;

 

(v)           all General Intangibles;

 

(vi)          all Goods;

 

(vii)         all Instruments;

 

(viii)        all Inventory;

 

(ix)          all Investment Property;

 

10

--------------------------------------------------------------------------------


 

(x)           all Letter-of-Credit Rights to the extent constituting a
Supporting Obligation for other Article 9 Collateral as to which perfection of
security interests in such Article 9 Collateral is accomplished solely by the
filing of a UCC financing statement;

 

(xi)          all books and records pertaining to the Article 9 Collateral;

 

(xii)         all Intellectual Property and Licenses;

 

(xiii)        all Commercial Tort Claims listed on Schedule III and on any
supplement thereto received by the Administrative Agent pursuant to
Section 3.03(g); and

 

(xiv)        to the extent not otherwise included, all Proceeds, products,
accessions, rents and profits of any and all of the foregoing and all Supporting
Obligations, collateral security and guarantees given by any Person with respect
to any of the foregoing;

 

provided that, notwithstanding anything to the contrary in this Agreement,
(i) this Agreement shall not constitute a grant of a security interest in any
Excluded Assets and (ii) the Article 9 Collateral (nor any defined term therein)
shall not include any Excluded Assets.

 

(b)                        Subject to Section 3.01(e), each Grantor hereby
irrevocably authorizes the Administrative Agent for the benefit of the Secured
Parties at any time and from time to time to file in any relevant jurisdiction
any financing statements with respect to the Collateral or any part thereof and
amendments thereto and continuations thereof that (i) indicate the Collateral as
“all assets of the debtor, whether now existing or hereafter arising” or words
of similar effect as being of an equal or lesser scope or with greater detail
and (ii) contain the information required by Article 9 of the UCC or the
analogous legislation of each applicable jurisdiction for the filing of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and, if required, any organizational
identification number issued to such Grantor. Each Grantor agrees to provide
such information to the Administrative Agent promptly upon any reasonable
request.

 

(c)                         The Security Interest is granted as security only
and shall not subject the Administrative Agent or any other Secured Party to, or
in any way alter or modify, any obligation or liability of any Grantor with
respect to or arising out of the Collateral; provided that the foregoing will
not limit or otherwise affect the obligations and liabilities of the Grantors to
the extent set forth herein and in the other Loan Documents.

 

(d)                        Upon three (3) Business Days prior written notice
(or, with respect to filings as of the Closing Date, without any such notice) to
the applicable Grantor, the Administrative Agent is authorized to file with the
USPTO or the USCO (or any successor office) additional documents (including any
Intellectual Property Security Agreements and/or supplements thereto) as may be
necessary for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest in the Registered Intellectual Property
Collateral of each Grantor in which a security interest has been granted by each
Grantor, and naming any Grantor as debtor and the Administrative Agent as
secured party.

 

(e)                         Notwithstanding anything to the contrary in the Loan
Documents, none of the Grantors shall be required, nor is the Administrative
Agent authorized, (i) to perfect the Security Interests granted by this
Agreement (including Security Interests in Investment Property and

 

11

--------------------------------------------------------------------------------


 

Fixtures) by any means other than by (A) filings pursuant to the UCC in the
office of the secretary of state (or similar central filing office) of the
relevant State(s), and filings in the applicable real estate records with
respect to any fixtures relating to Mortgaged Property to the extent required by
the Collateral and Guarantee Requirement, (B) filings in United States
government offices with respect to Intellectual Property of Grantor as expressly
required elsewhere herein, (C) delivery to the Administrative Agent to be held
in its possession of all Collateral consisting of Instruments or certificated
Pledged Collateral as expressly required elsewhere herein or (D) other methods
expressly provided herein, (ii) to enter into any deposit account control
agreement, securities account control agreement or any other control agreement
with respect to any deposit account, securities account or any other Collateral
that requires perfection by “control,” (iii) to take any action (other than the
actions listed in clauses (i)(A) and (C) above) with respect to any assets
located outside of the United States or any other assets, including any
Intellectual Property registered in any non-U.S. jurisdiction (and no security
agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction shall be required), (iv) to perfect in any assets subject to a
certificate of title statute or (v) to deliver any Equity Interests except as
expressly provided in Section 2.02.

 

Section 3.02.                          Representations and Warranties.  Each
Grantor, jointly and severally, represents and warrants to the Administrative
Agent and the Secured Parties that:

 

(a)                        Each Grantor has good and valid rights in and title
(except as otherwise permitted by the Loan Documents) to (or, with respect to
Licenses, a license or other permission to use) the Article 9 Collateral with
respect to which it has purported to grant a Security Interest hereunder and has
full organizational power and authority to grant to the Administrative Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any Governmental Authority other
than (i) any consent or approval that has been obtained or (ii) any consent or
approval for which the lack thereof could not reasonably be expected to cause a
Material Adverse Effect.

 

(b)                        The Perfection Certificate has been duly prepared,
completed and executed and the information set forth therein is correct and
complete in all material respects (except the information therein with respect
to the exact legal name of each Grantor shall be correct and complete in all
respects) as of the Closing Date. The UCC financing statements or other
appropriate filings, recordings or registrations prepared by the Administrative
Agent based upon the information provided to the Administrative Agent in the
Perfection Certificate for filing in the applicable filing office (or specified
by notice from the Borrower to the Administrative Agent after the Closing Date
in the case of filings, recordings or registrations (other than filings required
to be made in the USPTO and the USCO in order to perfect the Security Interest
in Article 9 Collateral consisting of Registered Intellectual Property
Collateral), in each case, as required by the Collateral and Guarantee
Requirement and Section 6.11 of the Credit Agreement), are all the filings,
recordings and registrations that are necessary to establish a legal, valid and
perfected security interest in favor of the Administrative Agent (for the
benefit of the Secured Parties) in respect of all Collateral in which the
Security Interest may be perfected by filing, recording or registration in the
United States (or any political subdivision thereof) and its territories and
possessions pursuant to the UCC; provided, however, that additional filings may
be necessary in the USPTO and USCO to perfect the Security Interest in any
Registered Intellectual Property Collateral acquired, owned, filed or developed
by or on behalf of any Grantor after the date hereof.

 

12

--------------------------------------------------------------------------------


 

(c)                         Each Grantor represents and warrants that the
Intellectual Property Security Agreements containing a description of all
Registered Intellectual Property Collateral (other than, in each case, any
Excluded Assets), have been delivered as of or prior to the date hereof to the
Administrative Agent for recording with the USPTO and the USCO pursuant to 35
U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder, as applicable (for the benefit of the Secured Parties) in respect of
all Registered Intellectual Property Collateral to the extent required by this
Agreement or the Credit Agreement. To the extent a security interest may be
perfected by filing, recording or registration with the USPTO or the USCO under
the U.S. Federal intellectual property laws, then no further or subsequent
filing, re-filing, recording, rerecording, registration or reregistration is
necessary (other than (i) such filings and actions as are necessary to perfect
the Security Interest with respect to any Registered Intellectual Property
Collateral acquired, owned, filed or developed by or on behalf of any Grantor
after the date hereof and (ii) the UCC financing and continuation statements
contemplated in Section 3.02(b)).

 

(d)                                 The Security Interest constitutes (i) a
legal and valid security interest in all the Article 9 Collateral securing the
payment and performance of the Secured Obligations, (ii) subject to the filings
described in Section 3.02(b), a perfected security interest in all Article 9
Collateral in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States (or
any political subdivision thereof) pursuant to the UCC, and (iii) subject to the
filings described in Section 3.02(c), a perfected security interest in all
Intellectual Property included in the Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a security
agreement or analogous document with the USPTO or the USCO, as applicable. The
Security Interest is and shall be prior to any other Lien on any of the Article
9 Collateral, other than any Liens permitted pursuant to Section 7.01 of the
Credit Agreement.

 

(e)                         The Article 9 Collateral is owned by the Grantors
free and clear of any Lien, except for Liens permitted pursuant to Section 7.01
of the Credit Agreement. None of the Grantors has filed or consented to the
filing of (i) any assignment in which any Grantor assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with the USPTO or the USCO or (ii) any assignment in which
any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Liens expressly permitted pursuant to Section 7.01 of the Credit
Agreement and assignments expressly permitted by the Credit Agreement.

 

(f)                          As of the date hereof, no Grantor has any
Commercial Tort Claim in respect of which a complaint or a counterclaim has been
filed by such Grantor, seeking damages in an amount reasonably estimated to
exceed $2,500,000, other than the Commercial Tort Claims listed on Schedule III.

 

Section 3.03.                          Covenants.

 

(a)                        The Borrower agrees to notify the Administrative
Agent in writing (x) promptly, but in any event within five (5) Business Days
following (or such longer period as the Administrative Agent may agree in its
reasonable discretion), any change in (i) the legal name of any Grantor,
(ii) the identity or type of organization or corporate structure of any Grantor,
or (iii) the jurisdiction of organization of any Grantor and (y) promptly, but
at any event within twenty (20) Business Days (or such longer period as the
Administrative Agent may agree in its

 

13

--------------------------------------------------------------------------------


 

reasonable discretion) after any change in (i) the chief executive office of any
Grantor or (ii) the organizational identification number of such Grantor, if
any.

 

(b)                        Subject to Section 3.01(e), each Grantor shall, at
its own expense, upon the reasonable request of the Administrative Agent, take
any and all commercially reasonable actions necessary to defend title to the
Collateral against all Persons and to defend the Security Interest of the
Administrative Agent in the Article 9 Collateral and the priority thereof
against any Lien not permitted pursuant to Section 7.01 of the Credit Agreement;
provided that, nothing in this Agreement shall prevent any Grantor from
discontinuing the operation or maintenance of any of its assets or properties if
such discontinuance is permitted by the Credit Agreement.

 

(c)                         Subject to Section 3.01(e), each Grantor agrees, at
its own expense, to promptly execute, acknowledge, deliver and cause to be filed
all such further instruments and documents and take all such actions as the
Administrative Agent may from time to time reasonably request to better assure,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and taxes reasonably required
in connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements or other
documents in connection herewith or therewith. Notwithstanding the foregoing,
nothing in this Agreement or in any other Loan Document shall require any
Grantor to make any filings or take any other actions in any jurisdiction
outside of the United States to record or perfect the Administrative Agent’s
security interest in any Intellectual Property of any Grantor.

 

(d)                        At its option after the occurrence and during the
continuance of an Event of Default, upon five (5) Business Days’ prior written
notice to the Grantors, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Collateral and not permitted pursuant to
Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Collateral to the extent any Grantor fails to do so as
required by the Credit Agreement or any other Loan Document and within a
reasonable period of time after the Administrative Agent has required that it do
so, and each Grantor jointly and severally agrees to reimburse the
Administrative Agent pursuant to the terms of the Credit Agreement; provided,
however, the Grantors shall not be obligated to reimburse the Administrative
Agent with respect to any Intellectual Property that any Grantor has failed to
maintain or pursue, or otherwise allowed to lapse, terminate or be put into the
public domain in accordance with Section 3.03(f)(iv).  Nothing in this paragraph
shall be interpreted as excusing any Grantor from the performance of, or
imposing any obligation on the Administrative Agent or any Secured Party to cure
or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.

 

(e)                         If at any time any Grantor shall take a security
interest in any property of an Account Debtor or any other Person the value of
which is in excess of $2,500,000 to secure payment and performance of an
Account, such Grantor shall promptly grant a security interest to the
Administrative Agent for the benefit of the Secured Parties; provided that,
notwithstanding anything to the contrary in this Agreement, such grant shall not
constitute a grant of a security interest in any Excluded Assets. Such grant
need not be filed of public record unless necessary to continue the perfected
status of the security interest against creditors of and transferees from the
Account Debtor or other Person granting the security interest.

 

14

--------------------------------------------------------------------------------


 

(f)                          Intellectual Property Covenants.

 

(i)                       Other than to the extent not prohibited herein or in
the Credit Agreement, or with respect to registrations and applications no
longer used by or useful to Grantors in the applicable Grantor’s business
operations, or except to the extent failure to act would not, as deemed by the
applicable Grantor in its reasonable business judgment, reasonably be expected
to have a Material Adverse Effect, with respect to each registration or pending
application of each item of its Intellectual Property for which such Grantor has
standing to do so, each Grantor agrees to take, at its expense, all reasonable
steps, including, without limitation, in the USPTO, the USCO and any other
governmental authority located in the United States, to pursue the registration
and maintenance of each Patent, Trademark, or Copyright registration or
application now or hereafter included in the Collateral owned by such Grantor
that are not Excluded Assets.

 

(ii)                    Other than to the extent not prohibited herein or in the
Credit Agreement, or with respect to registrations and applications no longer
used by or useful to Grantors in the applicable Grantor’s business operations,
or except as would not, as deemed by the applicable Grantor in its reasonable
business judgment, reasonably be expected to have a Material Adverse Effect, no
Grantor shall do or permit any act or knowingly omit to do any act whereby any
Intellectual Property owned by such Grantor, excluding Excluded Assets, may
lapse, be terminated, become invalid or unenforceable or placed in the public
domain (or in the case of a trade secret, become publicly known).

 

(iii)                 Other than as excluded or as not prohibited herein or in
the Credit Agreement, or with respect to Patents, Copyrights or Trademarks which
are no longer used by or useful to Grantors in the applicable Grantor’s business
operations, or except where failure to do so would not, as deemed by the
applicable Grantor in its reasonable business judgment, reasonably be expected
to have a Material Adverse Effect, each Grantor shall take all reasonable steps
to preserve and protect each item of Intellectual Property owned by such
Grantor, including, without limitation, maintaining the quality of any and all
products or services used or provided in connection with any of the Trademarks
owned by such Grantor, consistent with the quality of the products and services
as of the Closing Date, and taking reasonable steps necessary to ensure that all
licensed users of any of the Trademarks abide by the applicable license’s terms
with respect to standards of quality.

 

(iv)                Notwithstanding any other provision of this Agreement,
nothing in this Agreement or any other Loan Document prevents or shall be deemed
to prevent any Grantor from disposing of, discontinuing the use or maintenance
of, failing to pursue, or otherwise allowing to lapse, terminate or be put into
the public domain, any of its Intellectual Property to the extent permitted by
the Credit Agreement if such Grantor determines in its reasonable business
judgment that such disposition of, discontinuance, failure to pursue, or other
allowance to lapse, termination, or placement in the public domain is desirable
in the conduct of its business.

 

(v)                   Within the same delivery period as required for the
delivery of the financial statements required to be delivered under
Section 6.01(a) and (b) of the Credit Agreement, the Borrower shall provide a
list of any Registered Intellectual Property Collateral owned by all Grantors
not listed in any Intellectual Property Security Agreement previously delivered
to the Administrative Agent, together with supplemental Intellectual Property
Security Agreements covering all such Registered Intellectual Property
Collateral duly executed by such Grantors and in proper form for recording, and

 

15

--------------------------------------------------------------------------------


 

shall promptly file and record such supplemental Intellectual Property Security
Agreements with the USPTO or the USCO, as applicable.

 

(g)                         Commercial Tort Claims. If the Grantors shall at any
time hold or acquire a Commercial Tort Claim in an amount reasonably estimated
by such Grantor to exceed $2,500,000 for which this clause has not been
satisfied and for which a complaint in a court of competent jurisdiction has
been filed, such Grantor shall, on the date on which a Compliance Certificate is
delivered to the Administrative Agent pursuant to Section 6.02(a) of the Credit
Agreement for the fiscal quarter in which such complaint was filed, notify the
Administrative Agent thereof in a writing signed by such Grantor including a
summary description of such claim and grant to the Administrative Agent, for the
benefit of the Secured Parties, in such writing a security interest therein and
in the proceeds thereof, all upon the terms of this Agreement.

 

ARTICLE 4
REMEDIES

 

Section 4.01.                          Remedies Upon Default.  Upon the
occurrence and during the continuance of an Event of Default, it is agreed that
the Administrative Agent shall have the right to exercise any and all rights
afforded to a secured party with respect to the Secured Obligations, including
the Guaranteed Obligations, under the UCC or other applicable Law or in equity
and also may (i) require each Grantor to, and each Grantor agrees that it will
at its expense and upon request of the Administrative Agent, promptly assemble
all or part of the Collateral as directed by the Administrative Agent and make
it available to the Administrative Agent at a place and time to be designated by
the Administrative Agent that is reasonably convenient to both parties;
(ii) occupy any premises owned or, to the extent lawful and permitted, leased by
any of the Grantors where the Collateral or any part thereof is assembled or
located for a reasonable period in order to effectuate its rights and remedies
hereunder or under Law, without obligation to such Grantor in respect of such
occupation; provided that the Administrative Agent shall provide the applicable
Grantor with written notice thereof prior to such occupancy; (iii) exercise any
and all rights and remedies of any of the Grantors under or in connection with
the Collateral, or otherwise in respect of the Collateral; provided that the
Administrative Agent shall provide the applicable Grantor with written notice
thereof prior to such exercise; and (iv) subject to the mandatory requirements
of applicable Law and the notice requirements described below, sell or otherwise
dispose of all or any part of the Collateral securing the Secured Obligations at
a public or private sale or at any broker’s board or on any securities exchange,
for cash, upon credit or for future delivery as the Administrative Agent shall
deem appropriate. The Administrative Agent shall be authorized at any such sale
of securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Administrative Agent shall have the right to assign, transfer and deliver to
the purchaser or purchasers thereof the Collateral so sold. Each such purchaser
at any sale of Collateral shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by Law) all rights of redemption, stay and appraisal which
such Grantor now has or may at any time in the future have under any Law now
existing or hereafter enacted.

 

The Administrative Agent shall give the applicable Grantors 10 days’ written
notice (which each Grantor agrees is commercially reasonable notice within the
meaning of Section 9-611 of the UCC or its equivalent in other jurisdictions) of
the Administrative Agent’s intention to make any sale of Collateral. Such
notice, in the case of a public sale, shall state the time and place

 

16

--------------------------------------------------------------------------------


 

for such sale and, in the case of a sale at a broker’s board or on a securities
exchange, shall state the board or exchange at which such sale is to be made and
the day on which the Collateral, or portion thereof, will first be offered for
sale at such board or exchange. Any such public sale shall be held at such time
or times within ordinary business hours and at such place or places as the
Administrative Agent may fix and state in the notice (if any) of such sale. At
any such sale, the Collateral, or portion thereof, to be sold may be sold in one
lot as an entirety or in separate parcels, as the Administrative Agent may (in
its sole and absolute discretion) determine. The Administrative Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Administrative Agent may, without notice or publication, adjourn
any public or private sale or cause the same to be adjourned from time to time
by announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice. At any public (or, to the extent permitted by applicable Law,
private) sale made pursuant to this Agreement, any Secured Party may bid for or
purchase, free (to the extent permitted by applicable Law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by
applicable Law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor therefor.
For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof; the Administrative Agent
shall be free to carry out such sale pursuant to such agreement and no Grantor
shall be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Administrative Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Secured Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Administrative Agent may proceed by
a suit or suits at Law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 4.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the UCC or its equivalent in other
jurisdictions.

 

Section 4.02.                          Application of Proceeds.  The
Administrative Agent shall apply the proceeds of any collection or sale of
Collateral, including any Collateral consisting of cash in accordance with
Section 8.03 of the Credit Agreement.

 

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.

 

17

--------------------------------------------------------------------------------


 

The Administrative Agent shall have no liability to any of the Secured Parties
for actions taken in reliance on information supplied to it as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations, provided that nothing in this sentence shall prevent any
Grantor from contesting any amounts claimed by any Secured Party in any
information so supplied. All distributions made by the Administrative Agent
pursuant to this Section 4.02 shall be final (absent manifest error).

 

Section 4.03.                          Grant of License to Use Intellectual
Property.  For the exclusive purpose of enabling the Administrative Agent to
exercise rights and remedies under this Agreement at and during the continuance
of such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies at any time after and during the continuance of an
Event of Default, each Grantor hereby grants to the Administrative Agent a
nonexclusive, royalty-free, limited license (exercisable until the termination
or cure of the Event of Default) to use, license or sublicense any of the
Intellectual Property now owned or hereafter acquired by such Grantor or for
which such Grantor has the ability to grant sublicenses, and wherever the same
may be located, and including in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
software used for the compilation or printout thereof; provided, however, that
all of the foregoing rights of the Administrative Agent to use such licenses,
sublicenses and other rights, and (to the extent permitted by the terms of such
licenses and sublicenses) all licenses and sublicenses granted thereunder, shall
expire immediately upon the termination or cure of all Events of Default
(together with the Borrower’s written notice to the Administrative Agent of such
termination or cure) and shall be exercised by the Administrative Agent solely
in connection with the Administrative Agent’s exercise of remedies pursuant to
Section 4.01 and, to the extent reasonably practicable, upon prior written
notice to the Borrower, and nothing in this Section 4.03 shall require Grantors
to grant any license that is prohibited by any rule of law, statute or
regulation, or is prohibited by, or constitutes a breach or default under or
results in the termination of any contract, license, agreement, instrument or
other document evidencing, giving rise to or theretofore granted, to the extent
permitted by the Credit Agreement, with respect to such property or otherwise
unreasonably prejudices the value thereof to the relevant Grantor; provided,
further, that any such license and any such license granted by the
Administrative Agent to a third party shall include reasonable and customary
terms and conditions necessary to preserve the existence, validity and
enforceability of the affected Intellectual Property, including provisions
requiring the continuing confidential handling of trade secrets, requiring the
use of appropriate notices and prohibiting the use of false notices, quality
control and inurement provisions with regard to Trademarks, patent designation
provisions with regard to Patents, copyright notices and restrictions on
decompilation and reverse engineering of copyrighted software (it being
understood and agreed that, without limiting any other rights and remedies of
the Administrative Agent under this Agreement, any other Loan Document or
applicable Law, nothing in the foregoing license grant shall be construed as
granting the Administrative Agent rights in and to such Intellectual Property
above and beyond (x) the rights to such Intellectual Property that each Grantor
has reserved for itself and (y) in the case of Intellectual Property that is
licensed to any such Grantor by a third party, the extent to which such Grantor
has the right to grant a sublicense under such Intellectual Property hereunder).
For the avoidance of doubt, the use of such license by the Administrative Agent
may be exercised, at the option of the Administrative Agent, only during the
continuance of an Event of Default. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may also exercise
the rights afforded under Section 4.01 of this Agreement with respect to
Intellectual Property contained in the Article 9 Collateral.

 

Section 4.04.                          Effect of Securities Laws.  Each Grantor
recognizes that the Administrative Agent may be unable to effect a public sale
of any or all of the Pledged Collateral

 

18

--------------------------------------------------------------------------------


 

by reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit the applicable
issuer thereof to register such securities for public sale under the Securities
Act, or under applicable state securities laws, even if such issuer would agree
to do so.

 

Section 4.05.                          Deficiency.  Each Grantor shall remain
liable for any deficiency if the proceeds of any sale or other disposition of
the Collateral are insufficient to pay its Secured Obligations and, to the
extent set forth herein and in the other Loan Documents, the fees and
disbursements of any attorneys employed by any Secured Party to collect such
deficiency.

 

Section 4.06.                          FCC Authorizations; Related Collateral.

 

(a)                                 The Administrative Agent’s rights hereunder
(and the rights of any receiver appointed by reason of the exercise of remedies
hereunder) with respect to the FCC Authorizations and any Collateral subject to
such FCC Authorizations, as applicable, are expressly subject to, and limited by
any obligations and/or restrictions imposed by, the Communications Act.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, but without waiving or limiting any obligations of
any Grantor hereunder, neither the Administrative Agent nor any receiver
appointed by reason of the exercise of remedies hereunder shall control,
supervise, direct, or manage, or attempt to control, supervise, direct, or
manage, the business of any Grantor, in any case that would constitute or result
in any assignment of any FCC Authorization or a direct or indirect transfer of
control of any Grantor, or any FCC Authorization, whether de jure or de facto,
if such assignment or such direct or indirect transfer of control would require,
under the Communications Act, the prior approval of the FCC or any other
Governmental Authority without first obtaining such approval.

 

(c)                                  Subject to the terms and conditions herein,
each Grantor agrees to take any lawful action with respect to requesting and
obtaining any approvals from any Governmental Authority that may be required by
Law which the Administrative Agent may reasonably request in order to obtain and
enjoy the full rights and benefits granted to the Administrative Agent and the
Secured Parties by this Agreement, including, specifically, after the occurrence
and during the continuance of any Event of Default and an exercise of the
Administrative Agent’s remedies hereunder, such Grantor’s full cooperation in
lawfully obtaining any approval of the FCC and of any other Governmental
Authority that is then required under the Communications Act or any other Law
for the exercise of the Administrative Agent’s remedies under this Agreement.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 5
SUBORDINATION

 

Section 5.01.                          Subordination.

 

(a)                        Notwithstanding any provision of this Agreement to
the contrary, all rights of the Grantors to indemnity, contribution or
subrogation under applicable Law or otherwise shall be fully subordinated to the
payment in full of the Obligations (other than (i) contingent indemnification
obligations as to which no claim has been asserted, (ii) Cash Management
Obligations, (iii) obligations pursuant to Secured Hedge Agreements  and
(iv) the Outstanding Amount of the L/C Obligations related to Letters of Credit
that have been Cash Collateralized, backstopped by a letter of credit reasonably
satisfactory to the applicable L/C Issuer or deemed reissued under another
agreement reasonably acceptable to the applicable L/C Issuer). No failure on the
part of the Borrower or any other Grantor to make the payments required under
applicable Law or otherwise shall in any respect limit the obligations and
liabilities of any Grantor with respect to its obligations hereunder, and each
Grantor shall remain liable for the full amount of the Obligations of such
Grantor hereunder.

 

(b)                        Each Grantor hereby agrees that upon the occurrence
and during the continuance of an Event of Default and after written notice from
the Administrative Agent, all Indebtedness owed to it by any other Grantor shall
be fully subordinated to the payment in full of the Obligations (other than
(i) contingent indemnification obligations as to which no claim has been
asserted (ii) Cash Management Obligations, (iii) obligations pursuant to Secured
Hedge Agreements and (iv) the Outstanding Amount of the L/C Obligations related
to Letters of Credit that have been Cash Collateralized, back-stopped by a
letter of credit reasonably satisfactory to the applicable L/C Issuer or deemed
reissued under another agreement reasonably acceptable to the applicable L/C
Issuer).

 

ARTICLE 6
MISCELLANEOUS

 

Section 6.01.                          Notices.  All communications and notices
hereunder shall (except as otherwise expressly permitted herein) be in writing
and given as provided in Section 10.02 of the Credit Agreement. All
communications and notices hereunder to the Borrower or any other Grantor shall
be given to it in care of the Borrower as provided in Section 10.02 of the
Credit Agreement.

 

Section 6.02.                          Waivers; Amendment.

 

(a)                        No failure or delay by any Secured Party in
exercising any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges of the Secured
Parties herein provided, and provided under each other Loan Document, are
cumulative and are not exclusive of any rights, remedies, powers and privileges
provided by Law. No waiver of any provision of this Agreement or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 6.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan, the issuance of a Letter of Credit or the provision of
services under Treasury Services Agreements or Secured Hedge Agreements shall
not be construed as a waiver of any Default or Event of Default, regardless of
whether any Secured Party may have had notice or knowledge of such Default or
Event of Default at the time.

 

20

--------------------------------------------------------------------------------


 

(b)                        Neither this Agreement nor any provision hereof may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Grantor or Grantors
with respect to which such waiver, amendment or modification is to apply,
subject to the Collateral and Guarantee Requirement and any consent required in
accordance with Section 10.01 of the Credit Agreement.

 

Section 6.03.                          Administrative Agent’s Fees and Expenses;
Indemnification.

 

(a)                        The parties hereto agree that the Administrative
Agent shall be entitled to reimbursement of its reasonable and documented
out-of-pocket expenses incurred hereunder and indemnity for its actions in
connection herewith as provided in Sections 10.04 and 10.05 of the Credit
Agreement.

 

(b)                        Any such amounts payable as provided hereunder shall
be additional Secured Obligations secured hereby and by the other Collateral
Documents. The provisions of this Section 6.03 shall remain operative and in
full force and effect regardless of the termination of this Agreement or any
other Loan Document, the consummation of the transactions contemplated hereby,
the repayment of any of the Secured Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
or any other Secured Party. All amounts due under this Section 6.03 shall be
payable within 30 days of written demand therefor (including documentation
reasonably supporting such request).

 

Section 6.04.                          Successors and Assigns.  The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
here to and their respective successors and assigns.

 

Section 6.05.                          Survival of Agreement.  All covenants,
agreements, representations and warranties made by the Grantors hereunder and in
the other Loan Documents and in the certificates or other instruments prepared
or delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of the Loan Documents, the making of any Loans and
issuance of any Letters of Credit and the provision of services under Treasury
Services Agreements or Secured Hedge Agreements, regardless of any investigation
made by any Secured Party or on its behalf and notwithstanding that any Secured
Party may have had notice or knowledge of any Default or Event of Default at the
time any credit is extended under the Credit Agreement, and shall continue in
full force and effect as long as this Agreement has not been terminated or
released pursuant to Section 6.11 below.

 

Section 6.06.                          Counterparts; Effectiveness; Several
Agreement.  This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery by facsimile or other electronic
communication of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement. This Agreement shall become effective as to any Grantor when a
counterpart hereof executed on behalf of such Grantor shall have been delivered
to the Administrative Agent and a counterpart hereof shall have been executed on
behalf of the Administrative Agent, and thereafter shall be binding upon such
Grantor and the Administrative Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such Grantor, the Administrative
Agent and the other Secured Parties and their respective permitted successors
and assigns, except that no Grantor shall have the right to assign or transfer
its rights or obligations hereunder or any interest herein (and any such

 

21

--------------------------------------------------------------------------------


 

assignment or transfer shall be void) without the prior written consent of the
Administrative Agent, except to the extent permitted by the Credit Agreement.
This Agreement shall be construed as a separate agreement with respect to each
Grantor and may be amended, restated, modified, supplemented, waived or released
with respect to any Grantor without the approval of any other Grantor and
without affecting the obligations of any other Grantor hereunder.

 

Section 6.07.                          Severability.  If any provision of this
Agreement is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 6.08.                          Governing Law; Jurisdiction; Venue;
Waiver of Jury Trial; Consent to Service of Process.

 

(a)                        The terms of Sections 10.15 and 10.16 of the Credit
Agreement with respect to governing law, submission of jurisdiction, venue and
waiver of jury trial are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.

 

(b)                        Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 6.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by Law.

 

Section 6.09.                          Headings.  Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and are not to affect the construction of, or to be
taken into consideration in interpreting, this Agreement.

 

Section 6.10.                          Security Interest Absolute.  To the
extent permitted by Law, all rights of the Administrative Agent hereunder, the
Security Interest, the grant of a security interest in the Collateral and all
obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Secured Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any other
Loan Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Secured Obligations or (d) any other circumstance
that might otherwise constitute a defense (other than defense of payment or
performance) available to, or a discharge of, any Grantor in respect of the
Secured Obligations or this Agreement.

 

Section 6.11.                          Termination, Release or Subordination.

 

(a)                        This Agreement (other than with respect to provisions
hereof that expressly survive termination), the Security Interest and all other
security interests granted hereby shall terminate with respect to all Secured
Obligations and any Liens arising therefrom shall be automatically released upon
termination of the Aggregate Commitments and payment in full of all Secured
Obligations and the expiration or termination of all Letters of Credit (other
than, in each case, (i) contingent indemnification obligations as to which no
claim has been asserted, (ii) Cash Management Obligations, (iii) obligations
pursuant to Secured Hedge Agreements and (iv)

 

22

--------------------------------------------------------------------------------


 

the Outstanding Amount of the L/C Obligations related to Letters of Credit that
have been Cash Collateralized, back-stopped by a letter of credit reasonably
satisfactory to the applicable L/C Issuer or deemed reissued under another
agreement reasonably acceptable to the applicable L/C Issuer).

 

(b)                        A Subsidiary Party shall automatically be released
from its obligations hereunder and the Security Interest and any Liens granted
herein to the Administrative Agent in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by and in accordance with the terms of the Credit Agreement as a
result of which such Subsidiary Party ceases to be a Restricted Subsidiary of
the Borrower or becomes an Excluded Subsidiary.

 

(c)                         Upon any Disposition by any Grantor of any
Collateral that is permitted under and in accordance with the terms of the
Credit Agreement (other than a sale or transfer to another Loan Party), or upon
the effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral pursuant to Section 10.01 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.

 

(d)                        The security interest granted hereby in any
Collateral shall be subordinated to another Lien permitted by Section 7.01 of
the Credit Agreement to be senior to the Liens securing the Secured Obligations,
in accordance with the terms of Section 9.10(c) of the Credit Agreement, either
(i) upon an election by the Administrative Agent to subordinate such security
interest or (ii) in respect of Liens permitted by Sections 7.01(b), (u),
(w) (with respect to assumed Indebtedness), (aa) (with respect to Sections
7.01(b) and (u) of the Credit Agreement) and (bb) of the Credit Agreement, upon
Borrower’s reasonable request (with Administrative Agent’s consent, not to be
unreasonably withheld, delayed or conditioned).

 

(e)                         In connection with any termination or release
pursuant to paragraph (a), (b), (c) or (d) of this Section 6.11, the
Administrative Agent shall execute and deliver to any Grantor, at such Grantor’s
expense, all documents that such Grantor shall reasonably request to evidence
such termination or release and shall perform such other actions reasonably
requested by such Grantor to effect such release, including delivery of
certificates, securities and instruments. Any execution and delivery of
documents pursuant to this Section 6.11 shall be without recourse to or warranty
by the Administrative Agent.

 

Section 6.12.                          Additional Grantors.  Pursuant to
Section 6.11 of the Credit Agreement, certain additional Restricted Subsidiaries
of the Grantors may be required to enter in this Agreement as Grantors. Upon
execution and delivery by the Administrative Agent and a Restricted Subsidiary
of a Security Agreement Supplement, such Restricted Subsidiary shall become a
Grantor hereunder with the same force and effect as if originally named as a
Grantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Grantor hereunder, except to the extent
obtained on or prior to such date and in full force and effect on such date. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

 

Section 6.13.                          Administrative Agent Appointed
Attorney-in-Fact.  Each Grantor hereby appoints the Administrative Agent the
attorney-in-fact of such Grantor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that the
Administrative Agent may deem necessary or advisable to accomplish the purposes
hereof, in each case, at any time after the occurrence and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of

 

23

--------------------------------------------------------------------------------


 

the foregoing, the Administrative Agent shall have the right, after the
occurrence and during the continuance of an Event of Default and, to the extent
reasonably practicable, notice by the Administrative Agent to the applicable
Grantor of the Administrative Agent’s intent to exercise such rights, with full
power of substitution either in the Administrative Agent’s name or in the name
of such Grantor (a) to receive, endorse, assign and/or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (c) to sign the name of any Grantor on any invoice or bill of
lading relating to any of the Collateral; (d) upon prior written notice to the
Borrower, to send verifications of accounts receivable to any Account Debtor;
(e) to commence and prosecute any and all suits, actions or proceedings at Law
or in equity in any court of competent jurisdiction to collect or otherwise
realize on all or any of the Collateral or to enforce any rights in respect of
any Collateral; (f) to settle, compromise, compound, adjust or defend any
actions, suits or proceedings relating to all or any of the Collateral; (g) upon
prior written notice to the Borrower, to notify, or to require the Borrower or
any Grantor to notify, Account Debtors to make payment directly to the
Administrative Agent; (h) upon prior written notice to the Borrower, to
otherwise communicate with any Account Debtor; (i) to make, settle and adjust
claims in respect of Collateral under policies of insurance, endorse the name of
such Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance; (j) to make all determinations and
decisions with respect to policies of insurance; (k) to obtain or maintain the
policies of insurance required by Section 6.07 of the Credit Agreement or to pay
any premium in whole or in part relating thereto; and (l) except as prohibited
by the Communications Act as an unauthorized transfer of control, to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Administrative Agent were the absolute owner of the Collateral for all
purposes; provided that nothing herein contained shall be construed as requiring
or obligating the Administrative Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence, bad faith, willful misconduct, or
material breach of this Agreement or that of any of their Affiliates, directors,
officers, employees, partners, advisors, counsel, agents, attorneys-in-fact or
other representatives, in each case, as determined by a final non-appealable
judgment of a court of competent jurisdiction. All sums disbursed by the
Administrative Agent in connection with this paragraph shall be payable pursuant
to the terms of Section 10.04 of the Credit Agreement.

 

Section 6.14.                          General Authority of the Administrative
Agent.  By acceptance of the benefits of this Agreement and any other Collateral
Documents, each Secured Party (whether or not a signatory hereto) shall be
deemed irrevocably (a) to consent to the appointment of the Administrative Agent
as its agent hereunder and under such other Collateral Documents, (b) to confirm
that the Administrative Agent shall have the authority to act as the exclusive
agent of such Secured Party for the enforcement of any provisions of this
Agreement and such other Collateral Documents against any Grantor, the exercise
of remedies hereunder or thereunder and the giving or withholding of any consent
or approval hereunder or thereunder relating to any Collateral or any Grantor’s
obligations with respect thereto, (c) to agree that it shall not take any action
to enforce any provisions of this Agreement or any other Collateral Document
against any

 

24

--------------------------------------------------------------------------------


 

Grantor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals hereunder or thereunder except as expressly provided in this
Agreement or any other Collateral Document and (d) to agree to be bound by the
terms of this Agreement and any other Collateral Documents.

 

Section 6.15.                          Reasonable Care.  The Administrative
Agent is required to use reasonable care in the custody and preservation of any
of the Collateral in its possession; provided, that the Administrative Agent
shall be deemed to have used reasonable care in the custody and preservation of
any of the Collateral, if such Collateral is accorded treatment substantially
similar to that which the Administrative Agent accords its own property.

 

Section 6.16.                          Delegation; Limitation.  The
Administrative Agent may execute any of the powers granted under this Agreement
and perform any duty hereunder either directly or by or through agents or
attorneys-in-fact, and shall not be responsible for the gross negligence or
willful misconduct of any agents or attorneys-in-fact selected by it with
reasonable care and without gross negligence or willful misconduct.

 

Section 6.17.                          Reinstatement.  The obligations of the
Grantors under this Agreement shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of the Borrower or other
Loan Party in respect of the Secured Obligations is rescinded or must be
otherwise restored by any holder of any of the Secured Obligations, whether as a
result of any proceedings in bankruptcy or reorganization or otherwise.

 

Section 6.18.                          Intercreditor Agreements. 
Notwithstanding anything herein to the contrary, the priority of the Liens and
the Security Interest granted to the Administrative Agent pursuant to this
Agreement and the exercise of any right or remedy by the Administrative Agent
hereunder, are subject in all respects to the provisions of the Intercreditor
Agreements. In the event of any conflict between the terms of any Intercreditor
Agreement and this Agreement with respect to the priority of the Liens and the
Security Interest granted to the Administrative Agent pursuant to this Agreement
or with respect to the exercise of any right or remedy by the Administrative
Agent hereunder, the terms of such Intercreditor Agreement shall govern and
control.

 

[Signature Pages Follow]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

EMERGING MARKETS
COMMUNICATIONS, LLC as Borrower

 

 

 

 

 

EMC ACQUISITION, LLC

 

 

 

 

 

SCISCO PARENT, INC.

 

 

 

 

 

SEAMOBILE, INC.

 

 

 

 

 

MARITEL HOLDINGS, INC.

 

 

 

 

 

MARITIME TELECOMMUNICATIONS
NETWORK, INC.

 

 

 

 

 

MTN GOVERNMENT SERVICES, INC.

 

 

 

 

 

MTN LICENSE CORP.

 

 

 

 

 

MTN INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Abel Avellan

 

 

Name:

Abel Avellan

 

 

Title:

Chief Executive Officer

 

[Signature Page to First Lien Security Agreement]

 

--------------------------------------------------------------------------------


 

 

EMC-JV HOLDCO LLC

 

 

 

 

 

By:

/s/ James Scola

 

 

Name:

James Scola

 

 

Title:

Assistant Secretary

 

[Signature Page to First Lien Security Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, 
INC., as Administrative Agent

 

 

 

 

 

By:

/s/ Andrew Earls

 

 

Name:

Andrew Earls

 

 

Title:

Authorized Signatory

 

[Signature Page to First Lien Security Agreement]

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1 TO SECOND LIEN SECURITY AGREEMENT

 

THIS AMENDMENT NO. 1 TO SECOND LIEN SECURITY AGREEMENT, dated as of May 9, 2016
(this “Agreement”), is made by and among the Grantors party hereto and Morgan
Stanley Senior Funding, Inc., as administrative agent (in such capacity, the
“Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, EMC Acquisition, LLC, a Delaware limited liability company
(“Holdings”), Emerging Markets Communications, LLC, a Delaware limited liability
company (the “Borrower”), certain Subsidiaries of the Borrower and the
Administrative Agent have entered into that certain Second Lien Security
Agreement, dated as of July 1, 2015 (as amended, restated, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Security Agreement”; the Existing Security Agreement, as amended by this
Agreement, the “Security Agreement”; all capitalized terms used but not
otherwise defined herein shall have the meanings set forth in the Security
Agreement unless the context otherwise requires);

 

WHEREAS, Global Eagle Entertainment Inc., a Delaware corporation, intends to
acquire (the “EMC Acquisition”) 100% of the issued and outstanding membership
interests of EMC Intermediate, LLC, a Delaware limited liability company and
direct parent of Holdings; and

 

WHEREAS, in connection with the EMC Acquisition, Holdings, the Borrower, the
Guarantors party thereto, the Lenders party thereto and the Administrative Agent
entered into that certain Amendment No. 1 to Second Lien Credit Agreement, dated
as of May 9, 2016 (the “Credit Agreement Amendment”), which, subject to the
satisfaction of certain conditions precedent described therein, amends that
certain Second Lien Credit Agreement, dated as of July 1, 2015 (as amended by
the Credit Agreement Amendment, and as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Holdings, the Borrower, the other Guarantors from time to time party
thereto, the Lenders party thereto and the Administrative Agent;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Loan Parties and the Administrative Agent hereby agree as
follows:

 

ARTICLE I

 

AMENDMENT OF EXISTING SECURITY AGREEMENT

 

SECTION 1.1               Subject solely to the satisfaction of the condition
set forth in Article II hereof, the Existing Security Agreement is hereby
amended as follows:

 

(a)           The definition of “Grantor” in Section 1.01 of the Existing
Security Agreement is hereby deleted in its entirety and replaced with the
following:

 

““Grantor” means Parent, the Borrower, each Guarantor that is a party hereto,
and each Guarantor that becomes a party to this Agreement after the Closing
Date.”

 

(b)           The following definitions are added to Section 1.01 of the
Existing Security Agreement in alphabetical order:

 

--------------------------------------------------------------------------------


 

““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Parent” shall mean Global Eagle Entertainment Inc., a Delaware corporation.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”

 

(c)           Section 2.01(i)(B)(2) of the Security Agreement is hereby amended
and restated as follows:

 

“any Restricted Subsidiary that is a wholly owned Foreign Subsidiary that is
directly owned by Parent, Holdings, the Borrower or by any Subsidiary Guarantor
of Parent;”

 

(d)           The references to “the Borrower” in Section 2.04 and
Section 6.11(b) of the Existing Security Agreement is hereby replaced by
“Parent”.

 

(e)           The first sentence of Section 6.12 of the Existing Security
Agreement is hereby replaced with the following:

 

“Pursuant to Section 6.11 of the Credit Agreement, certain additional Guarantors
may be required to enter in this Agreement as Grantors.”

 

2

--------------------------------------------------------------------------------


 

(f)            Section 6.19 is hereby added to the Existing Security Agreement
as follows:

 

“SECTION 6.19  Acknowledgement and Consent to Bail-in of EEA Financial
Institutions.  Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

 

ARTICLE II

 

CONDITIONS TO EFFECTIVENESS

 

This Agreement shall be binding on the parties hereto on the date the
Administrative Agent has confirmed receipt of counterparts of this Agreement
duly executed and delivered by (i) the Grantors and (ii) Holdings, the Borrower
and each Grantor that is a Subsidiary of Holdings.

 

ARTICLE III

 

MISCELLANEOUS

 

SECTION 3.1               Full Force and Effect; Amendment.  Except as expressly
provided herein, this Agreement shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the Administrative Agent or the Lenders under the Existing Security Agreement or
any other Loan Document, and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Existing Security Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in

 

3

--------------------------------------------------------------------------------


 

full force and effect.  Nothing herein shall be deemed to entitle any Loan Party
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Existing Security Agreement or any other Loan Document in similar or different
circumstances.

 

SECTION 3.2               Loan Document Pursuant to Credit Agreement.  THIS
AGREEMENT IS A LOAN DOCUMENT EXECUTED PURSUANT TO THE CREDIT AGREEMENT AND SHALL
BE CONSTRUED, ADMINISTERED AND APPLIED IN ACCORDANCE WITH ALL OF THE TERMS AND
PROVISIONS OF THE CREDIT AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE
PROVISIONS RELATING TO FORUM SELECTION, CONSENT TO JURISDICTION AND WAIVER OF
JURY TRIAL INCLUDED IN SECTION 10.16 OF THE CREDIT AGREEMENT, WHICH PROVISIONS
ARE HEREBY ACKNOWLEDGED AND CONFIRMED BY EACH OF THE PARTIES HERETO.

 

SECTION 3.3               Headings.  The various headings of this Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Agreement or any provisions hereof.

 

SECTION 3.4               Execution in Counterparts.  This Agreement may be
executed by the parties hereto in counterparts, each of which shall be deemed to
be an original and all of which shall constitute together but one and the same
agreement.  Delivery by facsimile or other electronic transmission of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement.

 

SECTION 3.5               Cross-References.  References in this Agreement to any
Article or Section are, unless otherwise specified or otherwise required by the
context, to such Article or Section of this Agreement.

 

SECTION 3.6               Severability.  Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such provision
and such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

SECTION 3.7               Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

SECTION 3.8               GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

 

EMERGING MARKETS COMMUNICATIONS, LLC, as Borrower

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name: Thomas E. Severson

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

EMC ACQUISITION, LLC

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name: Thomas E. Severson

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

SCISCO PARENT, INC.

 

 

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name: Thomas E. Severson

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

SEAMOBILE INC.

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name: Thomas E. Severson

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

MARITEL HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name: Thomas E. Severson

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

MARITIME TELECOMMUNICATIONS NETWORK, INC.

 

 

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name: Thomas E. Severson

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

MTN GOVERNMENT SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name: Thomas E. Severson

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

MTN LICENSE CORP.

 

 

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name: Thomas E. Severson

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

MTN INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name: Thomas E. Severson

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

EMC-JV HOLDCO LLC

 

 

 

 

 

 

 

By:

/s/ Thomas E. Severson

 

 

Name: Thomas E. Severson

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Reagan Philipp

 

 

Name: Reagan Philipp

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------

 


 

FIRST LIEN SECURITY AGREEMENT SUPPLEMENT

 

FIRST LIEN SECURITY AGREEMENT SUPPLEMENT, dated as of July 27, 2016 (this
“Security Agreement Supplement”), made by Global Eagle Entertainment Inc., a
Delaware corporation (“Parent”), and each entity listed on Schedule 1 hereto
(the “Subsidiary Grantors” and, together with Parent, each an “Additional
Grantor” and, collectively, the “Additional Grantors”), in favor of Morgan
Stanley Senior Funding, Inc., as Administrative Agent for the Secured Parties
(in such capacity and together with its successors and permitted assigns, the
“Administrative Agent”).  Capitalized terms not defined herein shall have the
meaning assigned to such terms in the Security Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, EMC Acquisition, LLC, a Delaware limited liability company, Emerging
Markets Communications, LLC, a Delaware limited liability company, the other
Guarantors party thereto from time to time, Morgan Stanley Senior Funding, Inc.,
as the Administrative Agent, each lender from time to time party thereto
(collectively, the “Lenders” and, individually, a “Lender”), Morgan Stanley
Bank, N.A., as L/C Issuer, and Morgan Stanley Senior Funding, Inc., as Swing
Line Lender, have entered into that certain First Lien Credit Agreement, dated
as of July 1, 2015, as amended by that certain Amendment No. 1 to First Lien
Credit Agreement (the “First Amendment”), dated as of May 9, 2016 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, Holdings, the Borrower,
certain Subsidiaries of the Borrower and the Administrative Agent have entered
into that certain First Lien Security Agreement, dated as of July 1, 2015, as
amended by that certain Amendment No. 1 to First Lien Security Agreement dated
as of the date hereof (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Security Agreement”);

 

WHEREAS, the Credit Agreement requires each Additional Grantor to become a party
to the Security Agreement; and

 

WHEREAS, each Additional Grantor has agreed to execute and deliver this Security
Agreement Supplement in order to become a party to the Security Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.             SECURITY AGREEMENT.  By executing and delivering this Security
Agreement Supplement, each Additional Grantor, as provided in Section 6.12 of
the Security Agreement, hereby (i) becomes a party to the Security Agreement as
a Grantor thereunder with the same force and effect as if originally named
therein as a Grantor and, without limiting the generality of the foregoing,
hereby expressly assumes all obligations and liabilities of a Grantor thereunder
and (ii) grants to the Administrative Agent for the benefit of the Secured
Parties, a security interest in all of such Additional Grantor’s right, title
and interest in, to and under all Collateral, as security for the Secured
Obligations.  The information set forth in Annex 1-A is hereby added to the
information set forth in Schedules I and II to the Security Agreement.  Each
Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Section 3.02 of the Security
Agreement is true and correct on and as the date hereof (after giving effect to
this Security Agreement Supplement) as if made on and as of such date, provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct as of such earlier date.

 

1

--------------------------------------------------------------------------------


 

2.             Subject to Section 6.15 of the Security Agreement, each Grantor
hereby irrevocably authorizes the Administrative Agent for the benefit of the
Secured Parties at any time and from time to time to file in any relevant
jurisdiction any financing statements with respect to the Collateral or any part
thereof and amendments thereto and continuations thereof that (i) indicate the
Collateral as “all assets of the debtor, whether now existing or hereafter
arising” or words of similar effect as being of an equal or lesser scope or with
greater detail and (ii) contain the information required by Article 9 of the UCC
or the analogous legislation of each applicable jurisdiction for the filing of
any financing statement or amendment, including whether such Grantor is an
organization, the type of organization and, if required, any organizational
identification number issued to such Grantor. Each Grantor agrees to provide
such information to the Administrative Agent promptly upon any reasonable
request.

 

3.             GOVERNING LAW.  THIS SECURITY AGREEMENT SUPPLEMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON OR ARISING OUT OF THIS SECURITY AGREEMENT SUPPLEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Security Agreement
Supplement to be duly executed and delivered by its authorized officer as of the
date first above written.

 

 

 

GLOBAL EAGLE ENTERTAINMENT INC.

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

AIRLINE MEDIA PRODUCTIONS, INC.

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

ENTERTAINMENT IN MOTION, INC.

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

GLOBAL EAGLE ENTERTAINMENT OPERATIONS SOLUTIONS, INC.

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

EMC INTERMEDIATE, LLC

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

Signature Page to First Lien Security Agreement Supplement

 

--------------------------------------------------------------------------------


 

 

INFLIGHT PRODUCTIONS USA INC.

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

POST MODERN EDIT, INC.

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

THE LAB AERO, INC.

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

ROW 44, INC.

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

N44HQ, LLC

 

 

 

 

 

 

 

By:

/s/ David Davis

 

 

Name: David Davis

 

 

Title: Chief Executive Officer

 

Signature Page to First Lien Security Agreement Supplement

 

--------------------------------------------------------------------------------


 

Schedule 1

 

SUBSIDIARY GRANTORS

 

Subsidiary Guarantor

 

Jurisdiction of Formation/Organization

Global Eagle Entertainment Operations Solutions, Inc.

 

Delaware

EMC Intermediate, LLC

 

Delaware

Entertainment in Motion, Inc.

 

California

Inflight Productions USA Inc.

 

California

The Lab Aero, Inc.

 

California

Post Modern Edit, Inc.

 

Delaware

Row 44, Inc.

 

Delaware

Airline Media Productions, Inc.

 

Delaware

N44HQ, LLC

 

Delaware

 

--------------------------------------------------------------------------------


 

ANNEX 1-A

 

See attached.

 

--------------------------------------------------------------------------------


 

Schedule I

 

Subsidiary Parties

 

-                    Global Eagle Entertainment Operations Solutions, Inc.

-                    EMC Intermediate, LLC

-                    Entertainment In Motion, Inc.

-                    Inflight Productions USA Inc.

-                    Post Modern Edit, Inc.

-                    Row 44, Inc.

-                    Airline Media Productions, Inc.

-                    The Lab Aero, Inc.

-                    N44HQ, LLC

 

--------------------------------------------------------------------------------


 

Schedule II

 

Pledged Equity and Pledged Debt

 

Equity Interests of Companies and Subsidiaries

 

Record Owner

 

Current Legal Entities Owned

 

Certificate
No.(1)

 

No.
Shares/Interest

 

Percent
Pledged

 

Global Eagle Entertainment, Inc.

 

Global Eagle Entertainment Luxembourg I S.a r.l.

 

uncertificated

 

13,000

 

65%

 

 

 

Global Eagle Entertainment Operations Solutions, Inc.

 

1

 

100

 

100%

 

 

 

EMC Intermediate, LLC

 

uncertificated

 

100

 

100%

 

 

 

Entertainment in Motion, Inc.

 

8

 

200

 

100%

 

 

 

Inflight Productions USA Inc.

 

2

 

100

 

100%

 

 

 

Post Modern Edit, Inc.

 

2

 

1,000

 

100%

 

 

 

Row 44, Inc.

 

82

 

1,000

 

100%

 

 

 

Airline Media Productions, Inc.

 

2

 

1,000

 

100%

 

Inflight Productions USA Inc.

 

The Lab Aero, Inc.

 

2

 

1,000

 

100%

 

Row 44, Inc.

 

N44HQ, LLC

 

1

 

100% Membership Interest

 

100%

 

 

 

32221777 Nova Scotia Limited

 

3

 

65

 

65%

 

 

 

Row44 Russia LLC

 

N/A

 

N/A

 

N/A

 

 

--------------------------------------------------------------------------------

(1)  Certificate numbers for certificates evidencing Pledged Equity of Foreign
Subsidiaries that are Immaterial Subsidiaries are not provided and are marked
“N/A”.

 

--------------------------------------------------------------------------------


 

Debt Interests of Companies and Subsidiaries

 

Promissory Notes

 

1)             Intercompany Note, dated as of January 31, 2013, as amended by
that certain Amendment to Promissory Note, dated January 27, 2016, in an initial
principal amount of $55,000,000.00, between Global Eagle Entertainment, Inc., as
the Lender, and Global Eagle Entertainment Luxembourg II S.à.r.l., as the
Borrower (outstanding balance of $16,327,362.99 as of December 31, 2015).

 

2)             Intercompany Note, dated as of February 8, 2013, as amended by
that certain Amendment to Promissory Note, dated as of January 27, 2016, in an
initial principal amount of $26,155,000.00, between Global Eagle
Entertainment, Inc., as the Lender, and Global Eagle Entertainment Luxembourg II
S.à.r.l., as the Borrower (outstanding balance of $26,722,527.69 as of
December 31, 2015).

 

3)             Intercompany Note, dated as of March 7, 2014, in an initial
principal amount of $36,245,950.00, between Global Eagle Entertainment, Inc., as
the Lender, and Global Eagle Entertainment Luxembourg II S.à.r.l., as the
Borrower (outstanding balance of $36,844,752.94 as of December 31, 2015).

 

4)             Intercompany Note, dated as of September 11, 2014, in an initial
principal amount of $541,840.00, between Global Eagle Entertainment, Inc., as
the Lender, and Global Eagle Entertainment Luxembourg II S.à.r.l., as the
Borrower (outstanding balance of $549,128.86 as of December 31, 2015).

 

5)             Intercompany Note, dated as of August 4, 2015, in an initial
principal amount of $4,870,000.00, between Global Eagle Entertainment, Inc., as
the Lender, and Global Eagle Entertainment Luxembourg II S.à.r.l., as the
Borrower (outstanding balance of $4,889,880.27 as of December 31, 2015).

 

6)             Intercompany Note, dated as of December 15, 2015, in an initial
principal amount of $631,055.00, between Global Eagle Entertainment, Inc., as
the Lender, and DTI Software Incorporation, as the Borrower (outstanding balance
of $631,331.63 as of December 31, 2015).

 

7)             Intercompany Note, dated as of December 15, 2015, in an initial
principal amount of $423,324.00, between Global Eagle Entertainment, Inc., as
the Lender, and Global Entertainment GmbH, as the Borrower (outstanding balance
of $423,509.57 as of December 31, 2015).

 

8)             Intercompany Note, dated as of December 15, 2015, in an initial
principal amount of $218,067.00, between Global Eagle Entertainment, Inc., as
the Lender, and PMG California, Inc., as the Borrower (outstanding balance of
$218,162.59 as of December 31, 2015).

 

--------------------------------------------------------------------------------


 

9)             Intercompany Note, dated as of December 15, 2015, in an initial
principal amount of $41,425.00, between Global Eagle Entertainment, Inc., as the
Lender, and Inflight Productions Pte Ltd., as the Borrower (outstanding balance
of $41,443.16 as of December 31, 2015).

 

10)      Intercompany Note, dated as of December 15, 2015, in an initial
principal amount of $132,509.00, between Global Eagle Entertainment, Inc., as
the Lender, and DTI Software FZ-LLC, as the Borrower (outstanding balance of
$132,567.09 as of December 31, 2015).

 

11)      Intercompany Note, dated as of December 15, 2015, in an initial
principal amount of $126,983.00, between Global Eagle Entertainment, Inc., as
the Lender, and Inflight Productions FZ-LLC, as the Borrower (outstanding
balance of $127,038.66 as of December 31, 2015).

 

12)      Intercompany Note, dated as of May 1, 2013, in an initial principal
amount of $2,892,480, between Global Eagle Entertainment, Inc., as the Lender,
and Global Eagle Entertainment Luxembourg II S.à.r.l., as the Borrower.

 

--------------------------------------------------------------------------------


 

Schedule III

 

Commercial Tort Claims

 

None.

 

--------------------------------------------------------------------------------